Title: To Benjamin Franklin from Le Ray de Chaumont, 4 February 1780
From: Chaumont, Jacques-Donatien Le Ray de
To: Franklin, Benjamin


Passi ce 4. fevrer. 1780—
Chaumont a L’honneur de prevenir M. franklin que M. Villiam a tiré sur luy Chaumont pour 250 mils Livres de Lettres de Change a valoir sur L’habillement des troupes americains qu’ils font executer par œconomie pourquoy M. franklin doit se Munir d’un Bon de M. D’harvelay de 250/m l.t. qui Serviront a acquitter Les traites de M. William que M de Chaumont acceptera avec L’autorisation de M. franklin.
